Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 5, 6, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180324854 A1 to Phuyal; Umesh et al. in view of US 20200022214 A1 to Takahashi; Hideaki et al.

Re: Claim(s) 1, 11
Phuyal discloses a method performed by a wireless device in a wireless communication system (Fig. 16), 

transmitting the data on a logical channel (0206 - the UE 1002 transmits Msg3 with UE ID along with NAS PDU (message 3, plus the UE ID, plus the NAS protocol data unit (data)) using the allocated resources identified in the UL grant indicated in the RAR received from the base station (eNB) 1006.  0061 - The UE may also be assigned resource blocks 420a, 420b in the data section to transmit data to the eNB … The UE may transmit data or both data and control information in a physical UL shared channel (PUSCH) on the assigned resource blocks in the data section); 
and completing transmission of the data, based on an acknowledgement for the data or a number of transmission of the data (Fig. 16 and 0207 - In block 1608, the UE 1002 receives acknowledgement from the base station (eNB) 1006, confirming successful reception of Msg3 by the base station (eNB) 1006).
Phuyal does/do not appear to explicitly disclose receiving information informing that the data does not require a contention resolution.
However, attention is directed to Takahashi which discloses said limitation (Fig. 13 and 0125 - In some cases, the UL data that has been transmitted in the contention-based manner is not normally received by the base station 200. In this embodiment, when the base station 200 is not capable of receiving the UL data that has been transmitted in the contention-based manner, the base station 200 transmits Connection resume instruction (connection resumption instruction) to the user equipment 100 to change the user equipment 100 to the RRC_CONNECTED state and instructs the user equipment 100 to perform contention-free UL data transmission.  The Examiner notes that this would 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Phuyal invention by employing the teaching as taught by Takahashi to provide the ability for a network to inform/instruct a user equipment that CBRA is not needed in favor of CFRA.  The motivation for the combination is given by Takahashi (0010 - According to the disclosed technique, there is provided a technique that enables a user equipment to effectively transmit UL data when the UL data is generated in the user equipment in an intermediate state between a connected state and an idle state).

Re: Claim(s) 3, 13
Phuyal in view of Takahashi discloses those limitations as set forth in the rejection of claim(s) 1 above.
Phuyal further discloses wherein the logical channel is mapped to a specific radio resource (0206 – allocated resources)

Re: Claim(s) 4, 14
Phuyal in view of Takahashi discloses those limitations as set forth in the rejection of claim(s) 1 above.
Phuyal further discloses wherein the specific radio resource is one of random access channel (RACH) resources, semi-persistent scheduling (SPS) resources, configured grants and dynamic grants (0195 – SPS.  0206 – UL grant).

Re: Claim(s) 9
Phuyal in view of Takahashi discloses those limitations as set forth in the rejection of claim(s) 1 and 3 above.
Phuyal does/do not appear to explicitly disclose wherein the information is configured per the specific radio resource
However, further attention is directed to Takahashi which discloses said limitation (0163 – resume RRC connection implies continuation of a specific RRC connection which implicitly would be using a specific resource).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Phuyal invention by employing the teaching as taught by Takahashi to provide information for switching from CBRA to CFRA for a specific resource.  The motivation for the combination is given by Takahashi (0010 - According to the disclosed technique, there is provided a technique that enables a user equipment to effectively transmit UL data when the UL data is generated in the user equipment in an intermediate state between a connected state and an idle state).

Re: Claim(s) 10
Phuyal in view of Takahashi discloses those limitations as set forth in the rejection of claim(s) 1 above.
Phuyal further discloses wherein the wireless device communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the wireless device (Fig. 16 and 0204 – communication is between a UE and BS (i.e. a network)).

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Takahashi as applied to claim 1 above, and further in view of US 20190364605 A1 to Loehr; Joachim et al.

Re: Claim(s) 2, 12
Phuyal in view of Takahashi discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Phuyal in view of Takahashi does/do not appear to explicitly disclose wherein the data is transmitted via a medium access control (MAC) packet data unit (PDU) in a random access procedure.
However, attention is directed to Loehr which discloses said limitation (0036 – based on a received RAR, UE shall transmit this TB from the Msg3 buffer on the UL resources allocated by RAR.  MAC PDU stored in buffer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Phuyal in view of Takahashi invention by employing the teaching as taught by Loehr to provide transmission of a MAC PDU as the medium by which data transmission is performed.  The motivation for the combination is given by Loehr (0007 - new UE behavior is described for avoiding the loss of data for cases when RAR grant size is not matching with the size of the TB Stored in the Msg3 buffer).

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Takahashi as applied to claim 1 above, and further in view of US 20200120709 A1 to Bergquist; Gunnar et al.

Re: Claim(s) 7, 8
Phuyal in view of Takahashi discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Phuyal in view of Takahashi does/do not appear to explicitly disclose wherein the completing the transmission of the data includes determining whether the number of transmission of the data exceeds a threshold value.
However, attention is directed to Bergquist which discloses said limitation (0162 - a Msg3 repetition may furthermore be coupled, e.g. associated, to the size of the UL grant, i.e. the Msg3 repetition is applicable if the UL grant is larger than a threshold, e.g. a threshold value, or to any other parameter in the UL grant. That is, if the size of the Msg3 is larger than a threshold, the Msg3 is repeated N times. The parameter N may be broadcasted by the network, e.g. by the radio network node 110, signaled in RAR or it may be fixed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Phuyal in view of Takahashi invention by employing the teaching as taught by Bergquist to provide the ability to repeat a Msg3 transmission as configured by the network.  The motivation for the combination is given by Bergquist (0001 - Embodiments herein relate to a radio network node, a wireless device and to methods therein. Especially, embodiments relate to handling of Random Access (RA) messages).
Claim 8 is similarly rejected per the analysis of the rejection of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415